ORDER
PER CURIAM.
Carolyn Norton appeals from the trial court’s judgment dismissing for lack of subject matter jurisdiction her Petition for Judicial Review under Section 536.100 RSMo *5091994 of a decision of the Division of Child Support Enforcement.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).